DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-19 of U.S. Application 16/580,390 filed on May 06, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claim 19 has been entered.
Claim 20 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 05/06/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a capacitive network for use in a voltage sensor, the capacitive network comprising: an external insulator formed around the first conductor and the second conductor in the first exterior space and the second exterior space; wherein a first capacitance is formed between the first conductor and the third conductor and a second capacitance is formed between the second conductor and the third conductor whereby conductive material that may collect on the external insulator may have negligible effect on the first capacitance and the second capacitance in combination with the other limitations of the claim. 

Claims 2-10 are also allowed as they depend on allowed claim 1. 

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a voltage sensor comprising n amplifier configured to receive a sensing voltage level from a capacitive divider and output an amplified output to an analog to digital converter; and a capacitive network configured to provide the capacitive divider, the capacitive network comprising: an external insulator formed around the first conductor and the second conductor in the first exterior space and the second exterior space; wherein a first capacitance is formed between the first conductor and the third conductor, a second capacitance is formed between the second conductor and the third conductor, and the capacitive divider includes the first capacitance and the second capacitance in combination with the other limitations of the claim. 

Claims 12-18 are also allowed as they depend on allowed claim 11. 

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a method in a voltage sensor, the method comprising: wherein: the first conductor is shaped to form a boundary that separates a first interior space and a first exterior space; the second conductor is shaped to form a boundary that encircles a second interior space and separates the second interior space from a second exterior space; the third conductor is disposed in the second interior space and has a line of sight to the first conductor through an opening in the second conductor; and an external insulator is formed around the first conductor and the second conductor in the first exterior space and the second exterior space, wherein the first conductor and the second conductor cooperate to eliminate a line of sight from the third conductor to the conductive material external to the first and second conductors on the external insulator; wherein a first capacitance is formed between the first conductor and the third conductor, a second capacitance is formed between the second conductor and the third conductor, and the conductive material that collects on the external insulator has negligible effect on the first capacitance and the second capacitance in combination with the other limitations of the claim. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868